Case 2:17-cv-04140-DWL Document 183-2 Filed 08/02/19 Page 1 of 3




                 EXHIBIT A
                       Case 2:17-cv-04140-DWL Document 183-2 Filed 08/02/19 Page 2 of 3
AO 442 (Rev. 11/11) Arrest Warrant



                                           UNITED STATES DISTRICT COURT
                                                                     for the
                                                              District
                                                     __________        of Arizona
                                                                District  of __________


                                                                       )
                    Wells Fargo Bank, N.A.                             )        Case No.    2:17-CV-04140-DWL
                                                                       )
                                  v.                                   )
                                                                       )
             Wyo Tech Investment Group, et al.
                                                                       )
                            Defendant


                                                         ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)        Elizabeth J. Danzik                                                                                  ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment            u Information        u Superseding Information             u Complaint
u Probation Violation Petition                 u Supervised Release Violation Petition       u Violation Notice          ✔ Order of the Court
                                                                                                                         u

This offense is briefly described as follows:
  Failure to obey this Court's June 27, 2019 contempt order.




Date:
                                                                                              Issuing officer’s signature

City and state:       Phoenix, Arizona                                           Dominic W. Lanza, United States District Judge
                                                                                                Printed name and title


                                                                     Return

           This warrant was received on (date)                             , and the person was arrested on (date)
at (city and state)                                              .

Date:
                                                                                             Arresting officer’s signature



                                                                                                Printed name and title
                       Case 2:17-cv-04140-DWL Document 183-2 Filed 08/02/19 Page 3 of 3
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
